[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Plaintiff's Motion for Clarification having been heard and considered, it is HEREBY ORDERED that the Judgment shall be clarified as follows:
1. The property located at 29 Oxford Lane, Windsor, CT shall be listed with a licensed realtor and placed on the statewide multiple listing service no later than November 10, 1995.
2. Said property shall be listed for sale at the price of $174,900; and any offers within 4% shall be accepted by the parties.
3. Said property shall be listed by both parties for the reason that both parties are title holders to the property.
4. Plaintiff shall be responsible for Fifty (50%) Percent and Defendant shall be responsible for Fifty (50%) Percent of the property taxes on the Maine property from the date of the Judgment, November 3, 1994 until the property is sold.
John M. Alexander State Trial Referee CT Page 12521